Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION

This office action is in response RCE filed on 10/15/19. 


Summary of claims
	
Claims 1-10 and 21 are pending.

Claims 1-10 and 21 are rejected.	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-10 and 21 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (US Pub. 2021/0224458).

As to claim 1 the prior art teach a method, comprising: 

synthesizing (see fig 5, 8a) standard cells (see fig 5 element SC4 to SC8) for a physical design having a power supply net with power supply rails (see fig 5 all V1-V3 paragraph 0059-0060); 

and employing a place-and-route (see 8a element 810 paragraph 0085) tool so as to define edge-types (see paragraph 0060: upper cell sides and lower cell sides) for each standard cell of the standard cells in the physical design based on the power supply net and the power supply rails (see paragraph 0060 the width of an entire row or an aggregation of contiguous rows; e. e. power rails fitting different sizes of standard cells SC8 and SC4) that touch at least one edge of each standard cell of the standard cells (see fig 5, fig 8  paragraph 0060 the standard cells SC1 through SC8 have respective upper cell sides and lower cell sides aligned with the center lines of either the first power rails V1 … as “on-grid” standard cells … on-grid standard cell in the column direction is defined as the width of an entire row or an aggregation of contiguous rows).

As to claim 2 the prior art teach wherein the at least one edge of each standard cell refers to at least one of an upper edge, a lower edge that is opposite to the upper edge, a right-side edge, and a left-side edge that is opposite to the right-side edge (see fig 5, fig 8  paragraph 0060 the standard cells SC1 through SC8 have respective upper cell sides and lower cell sides aligned with the center lines of either the first power rails V1 … as “on-grid” standard cells … on-grid standard cell in the column direction is defined as the width of an entire row or an aggregation of contiguous rows).

As to claim 3, the prior art teach wherein the power supply net refers to different power supplies that are selectively coupled to each standard cell via the power supply rails associated with each different power supply of the different power supplies (see fig 5 paragraph 0061-0063).

As to claim 4 the prior art teaches wherein: synthesizing the standard cells refers to a power edge-type aware synthesis, and a synthesis tool is configured to process information provided in a standard cell library and related to design constraints (see fig 7-8 paragraph 0081-0085 and background).

As to claim 5 the prior art teach wherein: the synthesis tool synthesizes the standard cells having electrically isolated structures that impact area as a constraint, and the synthesis tool groups the synthesized standard cells together at a global level to achieve an area efficient design for use by the place-and-route tool (see fig 7-8 paragraph 0084-0087).

As to claim 6 the prior art teach further comprising: employing the place-and-route tool so as to position the standard cells having a similar edge-type adjacent to each other while maintaining a minimum length rule for isolated power rail segments by grouping cells with the similar edge-type to reduce a number of interruptions in the power supply rails and by using special cells in a standard cell library (see fig 5, fig 8  paragraph 0060-0065 and summary).

As to claim 7, the prior art teach wherein the special cells refer to a no-power cell having a first edge-type of the edge-types that defines a no-power edge-type, wherein the no-power cell is configured to provide no available power connection to the power supply rails of the power supply net (see fig 5-6 paragraph 0068-0073).

As to claim 8 the prior art teaches wherein the special cells refer to an extend power cell having a second edge-type of the edge-types that defines an extend-power edge-type, wherein the extend-power cell is configured to provide an extended power supply rail that is selectively connectible to a power supply rail of an adjacent standard cell (see fig 5-6 paragraph 0071-0075 and background).

As to claim 9 the prior art teach wherein the special cells refer to a power-gap cell having a third edge-type of the edge-types that defines a power-gap edge-type, wherein the power-gap cell is configured to provide an interrupted power rail with a gapped spatial interval that allows different segments of the interrupted power rail of the power-gap cell to be selectively connected to different power supply nets (see fig 4-6 paragraph 0096-0098).

As to claim 10 the prior art teach further comprising: employing the place-and-route tool so as maintain a gap between the power supply rails of the standard cells when connected to different power supply nets (see fig 1-4 paragraph 0058-0061 and summary).

As to claim 21 the prior art teach wherein the edge-types for each standard cell of the standard cells in the physical design comprise cell boundary edge-types (see fig 5  paragraph 0060).



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 21 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Pub. 2019/0393205).

As to claim 1 the prior art teach a method, comprising: 

synthesizing (see fig 16) standard cells  (see fig 3, fig 4)for a physical design having a power supply net with power supply rails (see fig 1, fig 3, fig 4 element PR1, PR3 paragraph 0037-0040 and background); 

and employing a place-and-route (see fig 16, fig 17 paragraph 109) tool so as to define edge-types for each standard cell of the standard cells in the physical design based on the power supply net and the power supply rails (see fig 19 element 311-316) that touch at least one edge of each standard cell of the standard cells (see fig 17-19 paragraph 0121-0126 and summary).

As to claim 2 the prior art teach wherein the at least one edge of each standard cell refers to at least one of an upper edge, a lower edge that is opposite to the upper edge, a right-side edge, and a left-side edge that is opposite to the right-side edge (see fig 3-4 paragraph 0044-0050).

As to claim 3, the prior art teach wherein the power supply net refers to different power supplies that are selectively coupled to each standard cell via the power supply rails associated with each different power supply of the different power supplies (see fig 3 paragraph 0054-0056).

As to claim 4 the prior art teaches wherein: synthesizing the standard cells refers to a power edge-type aware synthesis, and a synthesis tool is configured to process information provided in a standard cell library and related to design constraints (see fig 6, fig 7 paragraph 0067-0068 and background).

As to claim 5 the prior art teach wherein: the synthesis tool synthesizes the standard cells having electrically isolated structures that impact area as a constraint, and the synthesis tool groups the synthesized standard cells together at a global level to achieve an area efficient design for use by the place-and-route tool (see fig 16-17 paragraph 0104-0107).

As to claim 6 the prior art teach further comprising: employing the place-and-route tool so as to position the standard cells having a similar edge-type adjacent to each other while maintaining a minimum length rule for isolated power rail segments by grouping cells with the similar edge-type to reduce a number of interruptions in the power supply rails and by using special cells in a standard cell library (see fig 17-19 paragraph 0116-0120).

As to claim 7, the prior art teach wherein the special cells refer to a no-power cell having a first edge-type of the edge-types that defines a no-power edge-type, wherein the no-power cell is configured to provide no available power connection to the power supply rails of the power supply net (see fig 6-8 paragraph 0068-0073 and summary).

As to claim 8 the prior art teaches wherein the special cells refer to an extend power cell having a second edge-type of the edge-types that defines an extend-power edge-type, wherein the extend-power cell is configured to provide an extended power supply rail that is selectively connectible to a power supply rail of an adjacent standard cell (see fig 6-8 paragraph 0071-0076).

As to claim 9 the prior art teach wherein the special cells refer to a power-gap cell having a third edge-type of the edge-types that defines a power-gap edge-type, wherein the power-gap cell is configured to provide an interrupted power rail with a gapped spatial interval that allows different segments of the interrupted power rail of the power-gap cell to be selectively connected to different power supply nets (see fig 10-13 paragraph 0091-0099).

As to claim 10 the prior art teach further comprising: employing the place-and-route tool so as maintain a gap between the power supply rails of the standard cells when connected to different power supply nets (see fig 17-19 paragraph 0119-0124 and summary).

As to claim 21 the prior art teach wherein the edge-types for each standard cell of the standard cells in the physical design comprise cell boundary edge-types (see fig 1, fig 3, fig 4 paragraph 0037-0041).












Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851